Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tak et al. (US Patent 10,304,450).
As to claim 1, Tak teaches an electronic device comprising:
a plurality of light emitting diodes (LEDs) each configured to individually display selected state of one of a plurality of functions (col. 5, line 66 through col. 6, line 9; col. 23, lines 25-31 – LEDs display voice processing state of one of a functions hot word detection, listening, thinking, speaking); and a processor configured to:
based on a user voice being input, control the plurality of LEDs to indicate that voice recognition is being performed on the input voice (Fig. 4H, col. 22, lines 34-49, col. 24, lines 12-22), and
based on the voice recognition being completed, control the plurality of LEDs such that LEDs among the plurality of LEDs are turned on to indicate a result of the voice recognition (col. 23, lines 25-31; col. 24, lines 33-46).
Tak discusses an electronic device instead of a home appliance that comprises elements recited in claim 1.
However, Tak teaches smart home devices in the smart media environment includes smart appliances such as refrigerators, stoves, ovens, televisions, washers, dryers, lights, stereos, intercom systems, garage-door openers, floor fans, ceiling fans, wall air conditioners, pool heaters, irrigation systems, security systems, space heaters, window AC units, motorized duct vents, and so forth (Fig. 1, col. 9, line 57 through col. 10, line 10) and the electronic device is applied as a voice interface to collect user voice commands in a smart media environment includes one or more microphones (col. 24, lines 51-64) that include smart home devices (Fig. 2).
It would have been obvious that smart home appliances or smart home devices are electronic devices that comprises LEDs and processor to indicate voice recognition is being performed on the input voice and control LEDs to turn on to indicate a result of the voice recognition being completed.
As to claim 3, Tak teaches the home appliance of claim 1, wherein the processor is further configured to control at least two LEDs among the plurality of LEDs to turn on sequentially to indicate that the voice recognition is being performed on the input voice (Fig. 4H, col. 22, lines 34-49, col. 24, lines 12-22), or control at least one LED among the plurality of LEDs to flicker to indicated that the voice recognition is being perform on the input voice (col. 23, line 65 through col. 24, line 8).
As to claim 12, Tak teaches the electronic device a microphone, wherein the processor is further configured to base on the user voice being inputted through the microphone, control the plurality of LEDs to indicate that the voice recognition is being performed on the inputted voice (Fig. 4H, col. 22, lines 34-49, col. 24, lines 12-22); and the electronic device is applied as a voice interface to collect user voice commands in a smart media environment includes one or more microphones (col. 24, lines 51-64) that include smart home devices (Fig. 2). It would have been obvious that the home appliance comprises a microphone in order to collects audio inputs.
Claim 15 rejected for the same reasons discussed above with respect to claim 1. Furthermore, Tak teaches performing the voice recognition (col. 8, lines 40-44, col. 15, lines 17-19).

3.	Claims 2, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Tak in view of Jung (KR20080096239A).
As to claim 2, Tak does not explicitly discuss the home appliance of claim 1 further comprising a manipulation member configured to receive a selection of at least one function provided by the home appliance.
Jung teaches inputting using the kitchen TV button; the convenience can be enhanced by using a group that collects only the channels designated by these individuals (p. 14, lines 5-7).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Jung into the teachings of Tak for the purpose of interchangeably using voice commands of button as necessary.
As to claim 7, Tak teaches voice activated functions implemented in mobile devices involve remote servers, ,e.g., a search engine, a social network server or a voice assistant server). Jung teaches a communicator communicating with an external server for voice recognition and transmit a voice signal corresponding to the inputted voice to the external server through the communicator and receive a voice recognition result from the external server (p. 28, 2nd paragraph – voice recognition network kitchen TV or network kitchen TV by wired or wireless communication includes a voice recognizer, a microphone and a speaker, a gateway for controlling the Internet and interphone communication; home server or home gateway, the microphone, and the speaker for interphone communication communicating with a voice recognizer).
As to claim 8, Tak teaches a plurality of light emitting diodes (LEDs) each configured to individually display selected state of one of a plurality of functions (col. 5, line 66 through col. 6, line 9; col. 23, lines 25-31 – LEDs display voice processing state of one of a functions hot word detection, listening, thinking, speaking); based on a user voice being input, control the plurality of LEDs to indicate that voice recognition is being performed on the input voice (Fig. 4H, col. 24, lines 12-22). Jung teaches the home appliance of claim 7 wherein the processor controls the at least one LED to indicate that the inputted voice is being recognized while waiting for a voice recognition result from the external server (claim 1; claim 7 – when calling the caller by voice the caller is recognized and displayed by the LED signal and the LED display state is maintained; when a voice command for control including a keyword is uttered, it is recognized and converted into a control signal to control it, maintain the control command input standby state after recognizing the caller…voice recognition network kitchen TV system switches to the caller input standby state  to prevent malfunction) and the voice recognition result from the external server (p. 28, 2nd paragraph). It would have been obvious to incorporate the teachings of Jung into the teachings of Tak for the purpose of controlling the LEDs to indicate the voice recognition being performed on the input voice while waiting for the result of the voice recognition from the external server.

4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Tak in view of Ha et al. (2012/0303323).
	As to claim 4, Tak teaches a plurality of light emitting diodes (LEDs) each configured to individually display selected state of one of a plurality of functions (col. 5, line 66 through col. 6, line 9; col. 23, lines 25-31 – LEDs display voice processing state of one of a functions hot word detection, listening, thinking, speaking). Tak does not explicitly discuss the home appliance of claim 1 wherein the processor control the plurality of LEDs to indicate an error state, a self-diagnosis state, or a software upgrade state of the home appliance.
	Ha teaches a self-diagnosis system of a home appliance includes a home appliance to display self-diagnosis state information (at least [0021-0022, 0012-0013], abstract).
	It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Ha into the teachings of Tak for the purpose of providing proper service information using the displayed self-diagnosis information.

5.	Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Tak in view of submitted prior art Lee (Application No.1020040081072).
	As to claim 5, Tak does not explicitly discuss the home appliance of claim 1 wherein the home appliance is a washing machine and the plurality of LEDs are each configured to individually displayed a selected state of a plurality of washing functions provided by the washing machine.
	Lee teaches the LED indicating an operating state of a washing machine (Fig. 1; p. 3, last paragraph – a control panel including an LED indicating the operation state of the washing machine and the control panel In the display device of the drum washing machine comprising a LED support is formed through a through hole coupled to guide the LED light; claim 1).
	It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Lee into the teachings of Tak for the purpose of having LED light guides transmitted to the outside indicating an operating state of the washing machine and notify user if there is a problem with the washing machine.

6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tak and Jung (KR20080096239A) in view of Lee et al. (2015/0338469).
	As to claim 6, Tak teaches an array of full color LEDs for indicating voice processing states (Figs. 4G and 4H and related texts). Tak and Jung do not explicitly discuss the home appliance of claim 2 wherein the manipulation member is a jog wheel and the plurality LEDs are arranged to surround the jog wheel.
Lee teaches smart home appliances include TVs, DVD players, refrigerators, ovens, washing machines… ([0028]); the input/output interface include input devices such as a key pad, a jog wheel, a hog switch, and output devices such as a touch screen a liquid crystal display, an organic light emitting diode ([0064]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Lee into the teachings of Tak and Jung for the purpose of having washing machine more intuitive to use.

7.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tak et al. (US Patent 10,304,450) in view of Fujita et al. (2013/0113393).
	As to claim 9, Tak teaches initiating a voice recognition mode and control the plurality of LEDs to indicate that the voice recognition mode was initiated (Fig. 4H, col. 22, lines 34-49, col. 23, lines 50-64, col. 24, lines 12-22). Tak does not explicitly discuss based on a predetermined event occurring. However, Tak teaches with a determination that the determined voice processing state is a hot word detection state that occurs when one or more predefined hot words are detected that array of full color LEDs divided into a plurality of diode groups that lit sequentially with different colors (col. 23, lines 50-64). It would have been obvious that determined voice processing state and hot words detection state are considered predetermined event occurred when predefined hot words detected.
Fujita teaches the predetermined event is an event wherein a user voice including a predetermined voice or word is inputted ([0160], claim 11) or an event wherein a specific button provided on the home appliance is selected.
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Fujita into the teachings of Tak for the purpose of having the LED control section lights or turn off the light in association with the recognized predetermined voice.
As to claim 10, Tak does not explicitly discuss the home appliance of claim 9 wherein the predetermined event is an event wherein a user voice including a predetermined call word is inputted or an event wherein a specific button provided on the home appliance is selected.
Fujita teaches the predetermined event is an event wherein a user voice including a predetermined voice or word is inputted ([0160], claim 11) or an event wherein a specific button provided on the home appliance is selected.
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Fujita into the teachings of Tak for the purpose of having the LED control section lights or turn off the light in association with the recognized predetermined voice.
	As to claim 11, Tak teaches the array of full color LEDs for indicating a voice processing states light up sequentially to track the clockwise or counter-clockwise (Fig. 4H and related texts); and Fujita teaches if the voice sensor recognizes a predetermined voice the control section lights or turns off the LED in association with the recognized predetermined voice ([0160], claim 11). It would have been obvious that the LED to indicate the voice recognition mode was initiated by a lighting method of Tak different than the lighting method indicating that a voice is being recognized in Fujita.

8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tak in view of Sasano (2009/0228207).
	As to claim 13, Tak teaches the electronic device includes one or more speakers (col. 24, lines 62-64). Tak does not explicitly discuss the home appliance of claim 1 further comprising the processor configured to output voice guidance corresponding to the voice recognition through the speaker.
	Sasano teaches speaker 13 provides sound guidance and/or notification based on voice output signals from the voice controller. The sound guidance includes guidance voice for navigation and menu operation as well as voice recognition result by the voice recognizer. The microphone for inputting user’s voice as an electric signal to the voice recognizer ([0035]).
	It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Sasano into the teachings of Tak for the purpose of providing user guidance and recommendations via the speaker.

9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tak and Sasano in view of Lam et al. (2015/0124441).
	As to claim 14, Tak teaches in response to detection of a clockwise swipe, the vice activated electronic increases a volume of its audio outputs and in response to detection of a counterclockwise swipe the voice activated electronic decreases the volume of its audio outputs (col. 21, lines 4-13). Tak and Sasano do not explicitly discuss the home appliance of claim 13 wherein the processor is configured to turn on LEDs in a number corresponding to the volume level of the speaker among the at least one LED.
	Lam teaches controlling a twinkling timing of LED lights in response to different volume levels of the speaker, the LED lights are selected from the group consisting of a red LED, a green LED, a blue LED, and a white LED, etc. ([0012, 0027, 0030]).
	It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Lam into the teachings of Tak and Sasano for the purpose of creating the special lighting and visual effects.
Response to Arguments
10.	Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652